Citation Nr: 9904409	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-17 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from November 
1966 to August 1970 and in the Marine Corps from July 1972 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's application to 
reopen his claim of entitlement to service connection for 
post-traumatic stress disorder.  

By a rating decision dated in January 1996, the veteran was 
rated permanently and totally disabled for pension purposes, 
effective from the previous July.  

The veteran has been rated as incompetent for VA purposes 
since August 1997, and his brother has been his legal 
custodian since then.  


FINDINGS OF FACT

1.  By a rating decision dated in April 1990, service 
connection for post-traumatic stress disorder was denied 
because post-traumatic stress disorder had not been 
diagnosed.  

2.  Although a timely notice of disagreement was filed with 
respect to the April 1990 determination, a substantive appeal 
was not received following issuance of a statement of the 
case to the veteran and his representative.  

3.  Evidence added to the record since the April 1990 rating 
decision is not wholly cumulative or redundant and is 
sufficiently probative of, and significant to the issue that 
it must be considered in order to fairly adjudicate the claim 
of entitlement to service connection for post-traumatic 
stress disorder.  

4.  It is not shown that the veteran served in combat.  

5.  Although post-traumatic stress disorder has now been 
diagnosed, credible evidence that the claimed inservice 
stressors actually occurred has not been received.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 1990 rating 
decision denying service connection for post-traumatic stress 
disorder is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for service connection for post-traumatic 
stress disorder was denied in a rating decision dated in 
April 1990 on the basis that post-traumatic stress disorder 
was not shown by the medical evidence of record.  The veteran 
was informed of this determination in a letter dated in May 
1990 and filed a timely notice of disagreement.  However, 
following the issuance of a statement of the case to the 
veteran and his representative in June 1990, a substantive 
appeal was not thereafter received.  The April 1990 rating 
decision therefore became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).  However, the claim will 
be reopened if new and material evidence is submitted since 
the last decision denying the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1998); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The veteran filed an 
application to reopen his claim in December 1991.  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

A great deal of medical evidence has been received since the 
RO's April 1990 decision revealing that the veteran was 
hospitalized by VA on numerous occasions for a number of 
disorders, including, beginning in January 1992, post-
traumatic stress disorder.  The Board is of the opinion that 
this evidence is not wholly cumulative or redundant of 
evidence previously on file and is sufficiently significant 
to the issue in this case that it must be considered in order 
to fairly decide the merits of this claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
A claim reopened after new and material evidence has been 
received must be considered de novo.  Manio v. Derwinski, 1 
Vet. App. at 145.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Governing regulations provide 
that service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  Id.  

Although the service medical records are essentially negative 
for complaints or findings or psychiatric abnormality, it is 
apparent from the record that the veteran has been diagnosed 
with post-traumatic stress disorder related to his service in 
Vietnam.  The only issue is whether there is credible 
supporting evidence of a claimed stressor to support the 
diagnosis.  

The veteran's DD-Form-214 for his second period of active 
duty shows that he did not serve overseas during that time.  
His DD-214 for his first period of service, however, shows 
that he served at the Naval Support Activity, Da Nang, 
Republic of Vietnam, as a Torpedoman's Mate but did not 
receive any combat-related decorations.  His foreign service 
was for nine months and 19 days.  His service personnel 
records, which were received in August 1992, show that he was 
assigned to the Naval Support Activity, Da Nang, in October 
1969 following completion of a counter-insurgency course, and 
that he had been promoted to Torpedoman's Mate Second Class 
in April 1969.  In April 1970, while serving in Vietnam, the 
veteran received nonjudicial punishment for consuming 
alcoholic beverages six hours prior to watch, in violation of 
a lawful general regulation, and for being incapacitated for 
the proper performance of his duties, apparently as a result.  

In a statement submitted in July 1987 in conjunction with his 
original claim for compensation benefits, the veteran said 
that Da Nang was "a closed city to all personnel except 
Security Police.  Three security and one Vietnamese military 
police was [sic] killed by [a] [f]ragment grenade while 
checking Id's in [a] large crowd."  The veteran does not 
identify the victims or state even that he witnessed their 
demise or was told about it at that time.  He also stated 
that there was rocket fire on or near the Base Camp once or 
twice a week with some minor injuries to other personnel.  
Again, however, the veteran does not state whether he 
witnessed any of these attacks or was put in harm's way by 
any of the rockets fired into the Base Camp.  He further 
stated that he went on patrols in full battle gear on 
"Monkey Mountain" overlooking the Base Camp.  He reported 
that near South Korean army camp, he saw the large eyes of a 
rat the size of a dog.  He said that while on patrol at 
approximately 2:30 a.m., he came to a large clearing where he 
found three holes dug in the ground.  He was the "mole" who 
went in to check them out and found caches of small arms and 
explosives and destroyed them.  He stated that he saw a dead, 
bloated body that could not be identified as to nationality 
or age placed on a pier.  The veteran reported that he was in 
charge of security at a Military Radio Relay Station (MARS), 
where he was a light sleeper and had to have nearby a cocked 
and loaded .45-caliber pistol ready to be fired at any time.  
He said that he also fired M-79's at different times and in 
different directions from outposts during the night hours.  
The veteran was wholly vague as to these incidents, does not 
note the approximate date or dates of occurrence and does not 
specify whether he was actually under attack when he 
discharged his weapon.  On one patrol, he said, he passed by 
a small village when automatic weapon fire was heard; 
checking in to the matter, he discovered that it was the 
"PF's Popular Forces" firing fully automatic at birds.  He 
said that outposts around the city - staging areas and Base 
Camp - took sniper fire occasionally.  He reported that two 
guards carrying Vietnamese workers home at night were shot at 
and that a Vietnamese worker in the front seat was killed.  
He also reported an incident in which a grenade dropped 
apparently accidentally into a full case causing an explosion 
that killed one and maimed another.  Once again, however, the 
veteran is vague, failing to note the times, dates and actual 
locations of these incidents and whether he in fact witnessed 
any of them or merely heard about them from others.  

Moreover, it is significant that on numerous occasions 
thereafter, when the veteran was being treated for alcohol 
abuse and, eventually for post-traumatic stress disorder, the 
stressors claimed in 1987 were not specifically repeated.

The initial VA hospitalization of record was in November and 
December 1979, when the veteran was admitted on a voluntary 
complaining of a severe alcohol problem.  He stated that he 
had been drinking heavily for the previous year and that this 
had cost him his job.  He successfully completed an alcohol 
rehabilitation program and was discharged with a diagnosis 
only of alcohol addiction.  

In June 1987, the veteran was admitted to a VA facility 
because of depression and homicidal and suicidal tendencies.  
A history of heavy drinking with occasional blackouts was 
elicited, and it was reported that he had several DUI's in 
1986 and 1987 and had been through several alcohol 
rehabilitation programs.  The diagnosis on Axis I at 
discharge in July 1987 was continuous alcohol dependence, and 
adjustment disorder with depressed mood.  

Thereafter, the veteran was seen on many occasions for his 
pervasive alcohol abuse, including numerous hospitalizations 
by VA.  He was also examined by VA for compensation or 
pension on several occasions, including in August 1987, when 
an Agent Orange examination revealed that the veteran claimed 
that he had served in Vietnam from July 1969 to August 1970.  
The veteran reported that his job was as a military policeman 
stationed at the Da Nang Air Base.  He said that he went on 
patrols around the base.  No mention of stressful incidents 
is shown, but he said that he had had an alcohol problem for 
the previous six to seven years with four admissions to 
hospitals for treatment.  

Although the psychiatry service thought that post-traumatic 
stress disorder might be implicated in the veteran's clinical 
picture when he was hospitalized by VA from May to October 
1988, post-traumatic stress disorder was not diagnosed on 
discharge.  On neuropsychological testing by in January 1990, 
the veteran said that he often led combat patrols during as a 
"senior NCO," but testing revealed only slight similarity 
to known cases of post-traumatic stress disorder and it was 
felt that his personality profile suggested an affective 
disorder.  His history of alcohol abuse was noted.  It was 
also reported that he displayed a high amount of anxiety and 
that his war experiences should not be ruled out as a 
contributor to his current high degree of anxiety and his 
alcoholism.  On VA examination in January 1990, the veteran 
reported that he served in a combined action unit in Vietnam 
from 1968 to 1969.  He claimed that following Vietnam, he 
could not associate with his daughters because they reminded 
him of children being killed in Vietnam.  He said that he had 
lost three friends who had died during a seven or eight month 
period and that this reminded him of having lost a couple of 
close friends in Vietnam, which made him increasingly nervous 
and depressed.  The psychiatric diagnosis was dysthymic 
disorder.  

Although post-traumatic stress disorder was diagnosed when 
the veteran was hospitalized by VA in January 1992, stressors 
to support the diagnosis were not reported.  When the veteran 
was examined by VA in May 1993, he reported that he was 
attacked twice in the course of his duties as a security 
policeman at the Naval Support Activity (Da Nang), but he 
described no spontaneous experiences of combat activity, 
wounds, decorations or specific combat missions.  He gave no 
description of specific combat activities of his own.  When 
the examiner attempted to elicit specific information to 
support a diagnosis of post-traumatic stress disorder, the 
veteran simply stated that "it is hard to explain what 
happened."  He stated that he had met a girl there who 
taught him to use chopsticks and that one night she was 
killed.  He also reported that "I can't be around children 
of that age, I get nightmares sometimes of being watched, it 
bothers me, children of my own now are age 20, 18 and 16."  
It is notable that this is not entirely consistent with his 
stressor statement in July 1987 and, in any case, is too 
nonspecific to be verifiable.  Although a VA social worker in 
May 1993 indicated that the veteran said that he was 
responsible for perimeter security at Da Nang and his patrol 
was fired on by enemy infiltrators and received rocket fire 
from enemy troops, and that many times he felt that he would 
be killed while on performing his duties, the psychiatric 
examiner later in May 1993 specifically found that there were 
incomplete criteria to support a diagnosis of post-traumatic 
stress disorder related to Vietnam experiences.  

Although the record shows that post-traumatic stress disorder 
was diagnosed on the many subsequent occasions that the 
veteran was admitted to a VA facility for treatment, that 
treatment was nearly always for alcohol abuse, seizures or 
organic brain syndrome; post-traumatic stress disorder seems 
to have been recorded almost as a historical diagnosis.  In 
any case, specific stressors to support the diagnosis were 
not reported.  It bears emphasis that although post-traumatic 
stress disorder has been diagnosed, after-the-fact medical 
nexus evidence cannot be used to establish the occurrence of 
the stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Moreover, as the record is devoid of any convincing evidence 
that the veteran engaged in combat with the enemy, his 
assertions regarding any noncombat stressors are 
insufficient, by themselves, to establish that they actually 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, the veteran has not submitted any competent lay or 
other evidence to corroborate his claimed inservice traumatic 
experiences.

Finally, the Board observes that in December 1996, the RO 
sent a questionnaire to the veteran requesting that he answer 
a list of questions regarding his claimed post-traumatic 
stress disorder with particular reference to his service in 
Vietnam and the stressful incidents that might support his 
claim.  No reply was received from the veteran.  As indicated 
above, the veteran has not submitted information sufficiently 
specific as to be verifiable.  The duty to assist that 
devolves on VA when a well-grounded claim is submitted is a 
duty to assist, not a duty to prove a claim with the claimant 
only in a passive role.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992); see Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
Gobber, 2 Vet. App. at 472.  In connection with the search 
for verifying evidence, the veteran has a duty to be 
sufficiently specific that a request for verification to the 
service department would be more than a futile gesture.  See 
Id.  Because the Board finds that evidence of a stressor or 
stressors to support the diagnosis of post-traumatic stress 
disorder is not shown, the claim for service connection for 
post-traumatic stress disorder must be denied on the merits.  

In so finding, the Board notes that the RO denied the 
veteran's application to reopen his claim on the basis that 
while new evidence had been submitted, it was not material 
because credible supporting evidence that the claimed 
inservice stressor actually occurred and medical evidence 
linking the diagnosis of post-traumatic stress disorder to 
that stressor had not been submitted.  The Board, on the 
other hand, believes that, under Hodge, the additional 
evidence was new and material and therefore has adjudicated 
the underlying claim on the merits.  This approach did not 
redound to the prejudice of the veteran, however, because the 
RO, while using an analytical framework that was overruled by 
Hodge, nevertheless effectively considered the entirety of 
the evidence in order to determine whether the evidence 
submitted since the prior unappealed rating decision was new 
and material.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  To 
remand the reopened claim to the RO to consider the record de 
novo would, in these circumstances, exalt form over substance 
without advancing the interests of the veteran.  The Board 
views the evolution of the law regarding new and material 
evidence during the course of this appeal as insufficient 
grounds for remand in the absence of any indication that the 
veteran would furnish sufficiently specific information to 
enable the RO to verify whatever stressors he might claim.  
See Brewer v. West, 11 Vet. App. 228, 234 (1998) (well-
grounded claim analysis set forth in cases decided after 
veteran brought his service connection claim was applicable 
to his claim, even assuming that a change in the law was 
brought about by such cases and that, prior to the change, 
his claim would have been well grounded).  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder is granted.  

Service connection for post-traumatic stress disorder is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

